Title: From James Madison to Ambrose Madison, 10 February 1787
From: Madison, James
To: Madison, Ambrose


Dear brother
New York Feby. 10th. 1787.
A letter to my father under the same cover with this contains the latest information we have from Massts. To that letter I refer you. Having not reached this place till yesterday I have had no opportunity of making enquiry as to other News.
The gentleman in Philada. who had conversed with me as to a Tobo. speculation in which your services might be made use of, has not yet recd. the information by which he means to be governed. As soon as he does receive it, he is to let me know his determination which I will forward to you. I have authorized an expectation of the ten Hhds to be shipped by you and must repeat my particular desire that despatch in the business may be used. I beg you also to provide effectually for the ensurance. If you should find it expedient you can write before the Tobo. is shipped, or even the Vessel known, it being not unusual to ensure in that general manner. Adieu
Js. M. Jr
